Title: From George Washington to Lieutenant Colonel Udny Hay, 15 June 1779
From: Washington, George
To: Hay, Udny


        
          Sir,
          West point Tuesday eveng June 15th 1779
        
        I am very desirous to know as soon as possible what quantity of stores there is on the East side the River at Fish Kill and in the

vicinity. You will be pleased to furnish me with an estimate of those in your department—the several deposits and the quantity at each. You will also procure for me in virtue of this letter a like return of those in the Clothier’s and Commissary of Military store’s departments—I do not want a detail of particulars but a gross estimate of the most essential articles; and it is necessary I should have them by tomorrow night. Your Letter will find me then at West Point. I beg you will not fail.
        I shall be glad also to be informed whether the ordnance has been removed, if it has, to what place—if it has not I would have the twelve pounders detained. I am with great esteem Sir Yr Most Obedt servt.
        
          P.s. Besides furnishing the estimates, I wish you to inform me as nearly as you can the number of Waggons, that would be necessary, to remove the whole.
        
      